DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Bodick et al. (“Bodick”, US 2012/0282298), alone or in view of Osterhout et al. (“Osterhout”, US 2011/0212136), and Lavik et al. (“Lavik”, US 2011/0206773).  The inventions of Bodick, Osterhout, and Lavik are delineated in the previous Office action (see pages 6-11 of Office action mailed 26 June 2020) and are incorporated herein by reference.  Regarding Bodick alone, and Bodick and Osterhout, Applicant’s arguments are persuasive for overcoming the rejection, namely, that Bodick demonstrates a d90 much greater than the d50 for the same particles (e.g., see Tables in Examples), with all examples directed to microparticles having a d50µ greater than 10 microns, while Osterhout is directed to particles more in the nanometer range (e.g., see Examples).  Therefore, the skilled artisan would not find it obvious to select microparticles comprising an anti-inflammatory agent and a block polymer comprising a PEG block, and having a d90 of less than about 7 µm, based on the teachings of Bodick alone or Bodick in view of Osterhout.  Regarding Lavik, Applicant’s arguments note that the teachings of Lavik are silent with respect to the d90 of the particles, and Applicant’s 90 within the range of instant claim 1.  Therefore, it would not have been obvious to a person having ordinary skill in the art at the time the invention was made to formulate a composition according to the limitations of instant claim 1 and claims dependent thereon, with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611